United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         August 29, 2003

                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                            No. 02-51351
                          Summary Calendar



     THE CADLE COMPANY,

                                          Plaintiff-Appellant,

          versus

     THE STATE OF TEXAS; FORT WORTH
     COURT OF APPEALS; JOHN CORNYN,
     Attorney General, Individually
     and as Attorney General of the
     State of Texas; JOHN C. ADAMS,
     Individually and in his official
     capacity as an Assistant Attorney
     General; SAM DAY, Honorable, in
     his official capacity as Justice
     of the Fort Worth Court of Appeals;
     JOHN CAYCE, Honorable, in his
     official capacity as Judge of the
     67th District Court, Tarrant County,
     Texas,

                                          Defendants-Appellees.



           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. A-02-CV-566



Before GARWOOD, DEMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
      The Cadle Company (Cadle) filed a lawsuit pursuant to 42

U.S.C. § 1983 alleging constitutional due-process violations in

connection with the issuance and enforcement of a 1996 contempt

decree which culminated in a $461,000 contempt sanction.                     The

district court dismissed the suit pursuant to the Rooker-Feldman1

doctrine.    The only issues raised on appeal concern whether the

district court erred in assessing the allegations of the complaint

and   whether     Cadle’s    claims   are       barred    by   Rooker-Feldman.

Accordingly, Cadle has waived any argument that the district court

erred in its other rulings.        See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

      Although    the   district   court    was    required    to   accept   the

allegations of the complaint as true, the district court was not

required to accept as true the legal conclusion that the state

court judgments were void for lack of jurisdiction. See Fernandez-

Montes v. Allied Pilots Ass’n, 987 F.2d 278, 284 (5th Cir. 1993).

Contrary    to   Cadle’s    arguments,    the    record   reflects    that   the

district court accepted the salient factual allegations as true and

did not dismiss the case on account of Cadle’s failure to allege

its claims with particularity.

      The district court did not err in dismissing the suit pursuant


the limited circumstances set forth in 5TH CIR. R. 47.5.4.
      1
      Dist. of Columbia Court of Appeals v. Feldman, 460 U.S. 462,
467 and 482 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413, 415-16
(1923).

                                      2
to   Rooker-Feldman.      Cadle’s    due-process   argument   is   a

constitutional claim arising in a state proceeding that is to be

resolved by the state courts, with federal recourse being limited

to an application for a writ of certiorari to the United States

Supreme Court.   See Liedtke v. State Bar of Tex., 18 F.3d 315, 317

(5th Cir. 1994).2

                             AFFIRMED.




     2
      We also note that it is undisputed and apparent from the
allegations of the amended complaint that the challenged contempt
orders were issued by a court with jurisdiction of the parties and
subject matter and jurisdiction to enter the judgment rendered and
which had the capacity to act as a court. See U.S. v. Shepherd, 23
F.3d 923, 925 n.5 (5th Cir. 1994). We further observe in this
connection that the challenged monetary sanctions imposed thereby
were civil, coercive sanctions, not criminal or punitive sanctions,
Cadle Co. v. Lobingier, 50 S.W.3d 662, 667-68 (Tex. App. Ft. Worth,
2001) (en banc), and that (as is undisputed and is apparent from
the allegations of the amended complaint) the Texas courts have
rejected Cadle’s attacks on the challenged orders as being void.
See id. at 666 (“. . . the Cadle’s collaterally attack our 1996
contempt judgment, asserting it is void.      Where, as here, the
contemnor is not restrained, mandamus is the proper vehicle for
collaterally attacking a contempt judgment . . . . The Cadles have
twice attacked our 1996 contempt judgment via petition for writ of
mandamus to the Texas Supreme Court on the very grounds they now
assert in this appeal. Both times the supreme court has denied the
petitions;” footnotes omitted).

                                 3